Citation Nr: 0637128	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002 & 
Supp. 2006).

3.  Entitlement to Dependents' and Educational Assistance 
(DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Hernando County Veterans 
Service Office




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946 and from November 1949 to March 1943.  He died in April 
2002 and the appellant is the veteran's surviving spouse.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.

In May 2004, the Board remanded this case for additional 
development.  The case has been returned to the Board for 
further appellate consideration. 


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2002; the immediate cause 
of death was listed as  metastatic melanoma of unknown 
primary site, with hypertension and peptic ulcer disease 
listed as other significant conditions contributing to death 
but not resulting in the underlying cause of death 
(metastatic melanoma). 

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of his death, the veteran was service-
connected for peptic ulcer disease, rated as 0 percent 
disabling, and bilateral hearing loss, rated as 20 percent 
disabling, from April 24, 1985.

4.  The  veteran's service-connected disabilities did not 
substantially or materially contribute to cause the veteran's 
death, did not combine to cause death, and did not aid or 
lend assistance to the production of death.

5.  The veteran was neither rated as totally disabled due to 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service for a 
period of not less than 5 years immediately preceding his 
death.


CONCLUSIONS OF LAW

1.  A service-connected disability or disease did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2006). 

2.  The criteria for an award of DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.22 
(2006).

3.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.807, 21.3021 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
March 2002 and May 2004 satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence she should provide, and informed the appellant that 
it was her responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support her claim.  

In a May 2004 letter, VA specifically asked the appellant to 
let VA know of any other evidence or information that she 
thought might support her claim, to identify any medical 
treatment records or health care providers, and to send in 
any evidence in her possession that pertains to her claim.  
The appellant wrote in a June 2004 Statement in Support of 
Claim that she did not have any additional medical evidence, 
and that she had previously identified all the medical 
evidence available.  The Board is not aware of the existence 
of additional relevant evidence in connection with the 
appellant's claims that VA has not sought.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if service connection for the cause of the veteran's 
death or DIC or DEA benefits were granted on appeal.  Because 
these claims are being denied in this Board decision, no 
effective date will be assigned.  Thus, the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess.  The appellant and her 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

Service and VA medical records, VA examination reports and 
medical opinion, private medical opinion, and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.  In 
compliance with the Board's May 2004 remand, the RO issued a 
notice letter to the appellant, then readjudicated the 
appellant's claims and issued a Supplemental Statement of the 
Case in July 2005.  The Board finds that VA has substantially 
complied with the Board's May 2004 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  

As noted above, the claimant has been provided with the 
content-complying notice required under the holding in 
Pelegrini prior to the issuance of a July 2005 Supplemental 
Statement of the Case.  The appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for the  Cause of Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must alone or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it combined to cause 
death, or that it aided or lent assistance to the production 
of death.  That is, that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends that the veteran's service-connected 
ulcer disease was a contributing factor in his death.  She 
contends that bleeding associated with the ulcer caused 
anemia, which in turn rendered the veteran less capable of 
resisting the effects of cancer, the primary cause of death.   

The veteran died on April [redacted], 2002.  The Certificate of Death 
listed the immediate cause of death as metastatic melanoma, 
of unknown primary site but with lymph node, pulmonary, 
vertebral, and brain involvement.  The Certificate of Death 
also listed hypertension and peptic ulcer disease as other 
significant conditions contributing to death but not 
resulting in the underlying cause of death (metastatic 
melanoma). 

The appellant was married to the veteran at the time of his 
death.  At the time of his death, the veteran was service-
connected for duodenal ulcer disease, rated as 0 percent 
disabling, and bilateral hearing loss, rated as 20 percent 
disabling.

The medical evidence weighing in favor of the appellant's 
claim includes an August 2002 private medical opinion by Dr. 
K. that the veteran's bleeding ulcer disease was 
"contributory to his death," and noted that it is a well 
established fact that anemia results in impairment of the 
immune system, which is needed to fight cancer. 

The Certificate of Death shows that the veteran's service-
connected peptic ulcer disease contributed to the veteran's 
death.  VA and private treatment records show episodes of 
bleeding and anemia. 

The evidence weighing against the appellant's claim includes 
a March 2003 VA physician's opinion that the veteran's death 
was due to widespread malignant melanoma, and the veteran's 
duodenal ulcer disease did not play any part in the veteran's 
death.  In addition, the Certificate of Death reflects that, 
although the veteran's service-connected peptic ulcer disease 
contributed to death, it did not result in the underlying 
cause of death by metastatic melanoma.  The VA treatment 
records do not relate the episodes of anemia to duodenal 
ulcer rather than cancer.

After a review of the evidence of record, the Board finds 
that the weight of the competent medical evidence 
demonstrates that the veteran's service-connected peptic 
ulcer disease did not substantially or materially contribute 
to cause the veteran's death, did not combine to cause death, 
and did not aid or lend assistance to the production of 
death.  In weighing the medical and medical opinion evidence, 
the Board finds that the March 2003 VA physician's opinion is 
of more probative value than the August 2002 private medical 
opinion by Dr. K., because the VA medical opinion was based 
on a more thorough review of the medical evidence, including 
the Certificate of Death and VA terminal treatment records, 
as well as a more thorough review of the facts, including the 
signs of gastrointestinal bleeding, it addressed the etiology 
of the veteran's anemia, and the opinion specifically 
attributed the cause of the veteran's death to non-service-
connected malignant melanoma.  

Dr. K.'s opinion was based on two treatments of the veteran 
for active gastrointestinal bleeding, but does not indicate 
any other review of the veteran's treatment records, 
including VA terminal treatment records.  Dr. K. attributed 
the veteran's bleeding to ulcers.  Dr. K.'s opinion is only 
that the veteran's ulcer disease contributed to the veteran's 
death, but does not indicate that any contribution to death 
was substantial or material, or that ulcer disease combined 
to cause death, or that the duodenal ulcer disease aided or 
lent assistance to the production of the veteran's death.  
Dr. K.'s letter stated a general proposition that anemia 
results in impairment of the immune system, and that the 
immune system is part of the system for fighting cancer, but 
Dr. K.'s letter did not opine that the veteran's service-
connected duodenal ulcer disease actually caused anemia in 
the veteran, or that the anemia in any way caused the cancer, 
or that absence of anemia would have resulted in the 
progression of the cancer being arrested or slowed.  

With regard to the appellant's assertion that the veteran's 
service-connected duodenal ulcer disease caused anemia, and 
that the anemia impaired the veteran's health so as to render 
him less capable of resisting the effects of cancer, the 
Board notes that there is no indication that the appellant or 
her representative possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert for their statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Because the weight of the 
competent medical evidence shows that the veteran's service-
connected disabilities did not substantially or materially 
contribute to cause the veteran's death, did not combine to 
cause death, and did not aid or lend assistance to the 
production of death, a preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, and it must be denied.

DIC Benefits

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.5(a) (2006).  If, as 
here, the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable 
to the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who dies 
not as the result of the veteran's own willful misconduct, 
and who either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2006).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
The appellant would also be eligible if the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2006).

In this case, the veteran was not a prisoner of war, he died 
more than 5 years following his separation from active 
service, and was not receiving or entitled to receive 
compensation at the 100 percent rate for the 10-year period 
immediately preceding his death.  The veteran was never in 
actual receipt of a 100 percent disability rating for a 
service-connected disability(ies) for the statutory period of 
time prior to his death, that is, the veteran had neither a 
service-connected disability rated as 100 percent disabling 
nor any combination of service-connected disabilities rated 
as 100 percent disabling for at least 10 years prior to his 
death.  Thus, the veteran is not a "deceased veteran" for 
purposes of applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  
In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the claim will be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

Dependents Educational Assistance

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 
38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

The record shows that at the time of the veteran's death in 
April 2002 he was service-connected for duodenal ulcer, rated 
as 0 percent disabling, and bilateral hearing loss, rated as 
20 percent disabling, from April 24, 1985.  Moreover, the 
record shows that, during the veteran's lifetime, his 
service-connected disabilities were not at any time rated as 
100 percent disabling.  Because service connection for the 
cause of the veteran's death is not warranted, and as the 
veteran did not have a 
service-connected total disability that was permanent in 
nature when he died, the Board concludes that the criteria 
for basic eligibility for DEA under Chapter 35, Title 38, 
United States Code, have not been met.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.

Basic eligibility for DEA under Chapter 35, Title 38, United 
States Code, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


